              Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 1 of 37



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


THOMAS LUCEY, Derivatively on Behalf of
Nominal Defendant 2U, INC.,

                        Plaintiff,

         v.                                           VERIFIED SHAREHOLDER
                                                      DERIVATIVE COMPLAINT
CHRISTOPHER J. PAUCEK, CATHERINE
A. GRAHAM, HARSHA MOKKARALA,                          JURY TRIAL DEMANDED
PAUL A. MAEDER, ROBERT M. STAVIS,
GREGORY K. PETERS, TIMOTHY M.
HALEY, VALERIE B. JARRETT, EARL
LEWIS, CORETHA M. RUSHING, SALLIE                     CASE NO.:
L. KRAWCHECK, JOHN M. LARSON,
EDWARD S. MACIAS, ALEXIS MAYBANK,
and MARK J. CHERNIS,

                        Defendants,

         and

2U, INC.,

                        Nominal Defendant.


         Plaintiff Thomas Lucey (“Plaintiff”), by and through his undersigned attorneys, brings this

derivative complaint for the benefit of nominal defendant, 2U, Inc. (“2U” or the “Company”), against

its Board of Directors (the “Board”) and certain of its executive officers seeking to remedy

defendants’ breaches of fiduciary duties, Contribution for Violations of Sections 10(b) and 21D of

the Securities Exchange Act of 1934 (the “Exchange Act”), and insider trading (i.e. Brophy claim).

Plaintiff’s allegations are based upon his personal knowledge as to himself and his own acts, and

upon information and belief, developed from the investigation and analysis by Plaintiff’s counsel,

including a review of publicly available information, including filings by 2U with the U.S. Securities




                                                1
4819-2304-1224, v. 3
              Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 2 of 37



and Exchange Commission (“SEC”), press releases, news reports, analyst reports, investor

conference transcripts, publicly available filings in lawsuits, and matters of public record.

I.       NATURE AND SUMMARY OF THE ACTION

         1.       2U partners with nonprofit colleges and universities to offer online degree programs.

It has two segments: a Graduate Program for students seeking a full graduate degree; and a Short

Course for working professionals seeking advancement through skills attainment.

         2.       Between February 26, 2018 and July 30, 2019, the Company touted its marketing

capabilities as being cost efficient and effective to attract students to its programs, even as 2U

continued to grow in size and complexity. On May 25, 2018, the Company completed a secondary

public offering pursuant to certain Offering Materials, including a Registration Statement, which

made similar statements.

         3.       On May 7, 2019, 2U lowered the Company’s revenue guidance by $13 million

compared to prior guidance due to “some decline in expected graduate program enrollments.”

         4.       On this news, the Company’s share price fell $15.16, over 25%, to close at $44.77 per

share on May 8, 2019, on unusually heavy trading volume.

         5.       On July 30, 2019, 2U issued a press release in which it disclosed that costs had

ballooned, forcing the Company to abandon its growth plans and reducing its fiscal 2019 guidance.

The Company’s expected net loss for fiscal 2019 had increased by $70 million, and the reported loss

would represent a 300% year-over-year increase.

         6.       On this news, the Company’s stock price fell $23.70, or 65%, to close at $12.80 per

share on July 31, 2019, on unusually heavy trading volume.

         7.       These revelations precipitated the filing of a securities class action in the United States

District Court for the District of Maryland against 2U and certain of its officers and directors,




                                                     2
4819-2304-1224, v. 3
              Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 3 of 37



captioned In re 2U, Inc. Securities Class Action., Case No. 8:19-cv-03455-TDC (the “Securities Class

Action”).

         8.       At least half of the Company’s current Board could not disinterestedly and

independently respond to a litigation demand in connection with the misleading representations

because, among other things, eleven of the twelve current directors are defendants in claims pursuant

to Section 11 of the Securities Act of 1933, 15 U.S.C. § 77k (the “Securities Act”). Claims pursuant

to Section 11 of the Securities Act do not require a showing of intent or scienter. Accordingly, the

eleven directors who are defendants in the Securities Class Action face a likelihood of liability in that

action, and could not disinterestedly investigate whether their violations of Section 11 constituted

breaches of fiduciary duties under Delaware law.

II.      JURISDICTION AND VENUE

         9.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: contribution for violations of Section 10(b) of the Exchange Act

of 1934. This Court has supplemental jurisdiction over the state law claims asserted herein pursuant

to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court of the

United States which it would not otherwise have.

         10.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District, and

the Defendants have received substantial compensation in this district by engaging in numerous

activities that had an effect in this District.

III.     PARTIES

Plaintiff

         11.      Plaintiff Thomas Lucey purchased shares of 2U stock in December 2016 and has

continuously owned his 2U stock since that date.


                                                   3
4819-2304-1224, v. 3
            Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 4 of 37



Nominal Defendant

         12.      Nominal Defendant 2U is a Delaware corporation with its principal executive offices

located at 7900 Harkins Road, Lanham, Maryland 20706. The Company stock trades on the

NASDAQ exchange under the symbol “TWOU.”

Defendants

         13.      Defendant Christopher J. Paucek (“Paucek”) has served as Chief Executive Officer

(“CEO”) and a director of the Company since October 2014. He signed the Registration Statement

and is named as a defendant in the Securities Class Action.

         14.      Defendant Catherine A. Graham (“Graham”) served as Chief Financial Officer

(“CFO”) of the Company from April 2012 to August 21, 2019. She signed the Registration Statement

and is named as a defendant in the Securities Class Action for her materially misleading statements.

         15.      Defendant Harsha Mokkarala (“Mokkarala”) served as Chief Marketing Officer of the

Company from January 2016 to April 2018 and as Chief Revenue Officer since April 2018. He is

named as a defendant in the Securities Class Action for his materially misleading statements.

         16.      Defendant Paul A. Maeder (“Maeder”) has served as a director of the Company since

2010 and as Chairman of the Board since November 2012. He signed the Registration Statement and

is a defendant in the Securities Class Action.

         17.      Defendant Robert M. Stavis (“Stavis”) has served as a director of the Company since

2011. He is Chairman of the Audit Committee. He signed the Registration Statement and is named

as a defendant in the Securities Class Action.

         18.      Defendant Gregory K. Peters (“Peters”) has served as a director of the Company since

March 2018. He is a member of the Audit Committee. He signed the Registration Statement and is

named as a defendant in the Securities Class Action.




                                                  4
4819-2304-1224, v. 3
            Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 5 of 37



          19.     Defendant Timothy M. Haley (“Haley”) has served as a director of the Company since

2010. He signed the Registration Statement and is named as a defendant in the Securities Class

Action.

          20.     Defendant Valerie B. Jarrett (“Jarrett”) has served as a director of the Company since

December 2017. She signed the Registration Statement and is named as a defendant in the Securities

Class Action.

          21.     Defendant Earl Lewis (“Lewis”) has served as a director of the Company since April

2014. He is a member of the Audit Committee. He signed the Registration Statement and is named

as a defendant in the Securities Class Action.

          22.     Defendant Coretha M. Rushing (“Rushing”) has served as a director of the Company

since 2016. She signed the Registration Statement and is named as a defendant in the Securities Class

Action.

          23.     Defendant Sallie L. Krawcheck (“Krawcheck”) has served as a director of the

Company since April 2014. She signed the Registration Statement and is named as a defendant in

the Securities Class Action.

          24.     Defendant John M. Larson (“Larson”) has served as a director of the Company since

June 2009. He signed the Registration Statement and is named as a defendant in the Securities Class

Action.

          25.     Defendant Edward S. Macias (“Macias”) has served as a director of the Company

since November 2014. He signed the Registration Statement and is named as a defendant in the

Securities Class Action.




                                                   5
4819-2304-1224, v. 3
            Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 6 of 37



         26.      Defendant Alexis Maybank (“Maybank”) has served as a director of the Company

since December 2018. She was a member of the Audit Committee from January 19, 2019 to April

25, 2019.

         27.      Defendant Mark J. Chernis (“Chernis”) served as a director from 2009 to May 20,

2018, when he was appointed Chief Operating Officer. He signed the Registration Statement and is

named as a defendant in the Securities Class Action.

         28.      Paucek, Graham, Mokkarala, Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing,

Krawcheck, Larson, Macias, Maybank, and Chernis are sometimes referred to hereinafter as the

“Individual Defendants.”

IV.      DUTIES OF THE INDIVIDUAL DEFENDANTS

         29.      By reason of their positions as officers, directors, and/or fiduciaries of 2U and because

of their ability to control the business and corporate affairs of 2U, at all relevant times, the Individual

Defendants owed 2U and its shareholders fiduciary obligations of good faith, loyalty, and candor,

and were required to use their utmost ability to control and manage 2U in a fair, just, honest, and

equitable manner. The Individual Defendants were required to act in furtherance of the best interests

of 2U and its shareholders so as to benefit all shareholders equally and not in furtherance of their

personal interest or benefit. Each director and officer of the Company owes to 2U and its shareholders

a fiduciary duty to exercise good faith and diligence in the administration of the affairs of the

Company and in the use and preservation of its property and assets, and the highest obligations of

fair dealing.

         30.      The Individual Defendants, because of their positions of control and authority as

directors and/or officers of 2U, were able to and did, directly and/or indirectly, exercise control over

the wrongful acts complained of herein. Because of their advisory, executive, managerial, and




                                                    6
4819-2304-1224, v. 3
            Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 7 of 37



directorial positions with 2U, each of the Individual Defendants had knowledge of material non-

public information regarding the Company.

          31.     To discharge their duties, the officers and directors of 2U were required to exercise

reasonable and prudent supervision over the management, policies, practices and controls of the

Company. By virtue of such duties, the officers and directors of 2U were required to, among other

things:

                  (a)    Exercise good faith to ensure that the affairs of the Company were conducted
                         in an efficient, business-like manner so as to make it possible to provide the
                         highest quality performance of their business;

                  (b)    Exercise good faith to ensure that the Company was operated in a diligent,
                         honest, and prudent manner and complied with all applicable federal and state
                         laws, rules, regulations and requirements, and all contractual obligations,
                         including acting only within the scope of its legal authority;

                  (c)    Exercise good faith to ensure that the Company’s communications with the
                         public and with shareholders are made with due candor in a timely and
                         complete fashion; and

                  (d)    When put on notice of problems with the Company’s business practices and
                         operations, exercise good faith in taking appropriate action to correct the
                         misconduct and prevent its recurrence.

V.        SUBSTANTIVE ALLEGATIONS

          A.      Background

          32.     2U operates a “software-as-a-service” platform, along with a suite of technology-

enabled services such as coursework design and infrastructural support, to offer online degree

programs in partnership with nonprofit colleges and universities.

          33.     The Company derives revenue from two segments: a Graduate Program for students

seeking a full graduate degree; and a Short Course for working professionals seeking advancement

through skills attainment.




                                                   7
4819-2304-1224, v. 3
            Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 8 of 37



         34.      For the Short Course program, 2U receives tuition and fees directly from the students

enrolled in the courses. The Short Course program, rebranded as the “Alternative Credential”

segment, was launched in July 2017 with the acquisition of GetSmarter. In the first six months of

2019, 2U reported a loss of $18 million, 60% of which was generated by the Short Course segment.

         35.      2U generates most of its revenue from its Graduate Division. In fiscal 2018, this

segment accounted for 84.6% of the Company’s revenue and 95% of its profit; in the first six months

of 2019, it accounted for 80% of 2U’s revenue.

         36.      According to the Company, the Graduate Division partners with universities to

provide online programs that result in degrees that are indistinguishable from the degree awarded to

an on-campus student. 2U targets potential students and guides them through the application process,

while the universities maintain full control over admissions and apply the same standards as they

would for on-campus students.

         37.      The Company receives a percentage of the tuition and fees, less certain charges, that

university clients receive from their students in 2U-enabled programs. However, because of the

substantial investment necessary to start the program, 2U relies on long-lasting partnerships with

universities to remain profitable. Starting a program costs between $5 and $10 million per program

on average, and universities commit to initial terms of 10 to 15 years. Then, 2U continues to incur

student acquisition costs, which are the most significant costs during each fiscal period, to solicit

potential students throughout the life of the program. For fiscal 2017, the Company reported total

marketing and sales costs of $150.9 million, out of total costs of $316.9 million. Marketing and sales

costs include “the cost of online advertising and student generation, as well as cash and non-cash

compensation and benefit costs (including stock-based compensation) for our graduate program and




                                                   8
4819-2304-1224, v. 3
            Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 9 of 37



short course marketing, search engine optimization, marketing analytics and admissions application

counseling personnel.”

         38.      There is significant lag time between when the student acquisition cost is incurred and

when the revenue from that student is received. The average time between first contact and

enrollment is approximately seven months. The Company collects revenue for each student over the

course of that student’s enrollment, which is two years on average. Notably, the number of students

enrolled in 2U’s programs is “significantly dependent” on the amount invested for student acquisition

in prior periods.

         B.       The Individual Defendants Cause the Company to Issue Misleading Statements

         39.      On February 26, 2018, defendants Paucek, Graham, Mokkarala, Maeder, Stavis,

Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, Macias, and Chernis caused the Company

to issue a press release to announce its fourth quarter and full year 2017 financial results. For fiscal

2018, the Company expected revenues between $397.7 million and $402.7 million and net loss

between $45 million and $42.8 million. The press release stated, in relevant part:

         “A decade into our journey, 2U is now at the forefront of the digital transformation in
         higher education and the strength of our business performance and the high quality
         student outcomes in our partner programs prove it,” CEO and Co-Founder Christopher
         “Chip” Paucek said. “The positive momentum in our GetSmarter short course business
         combined with the organic growth in our graduate program business produced
         strong fourth quarter and full-year 2017 financial results and sets us up nicely for
         2018.”

         40.      The same day, 2U held a conference call to discuss the financial results with analysts

and investors. During the call, defendant Paucek stated that 2U was operating “in a very large market

that is undergoing transformation, and 2U is the company leading that transformation.” He further

stated that the “power of our purpose-driven business model is evident in those results,” and that the

Company’s success was in large part due to its having “built a ton of impressive technology across

the business, and that includes the online campus we built back in 2009.” Defendant Paucek further


                                                   9
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 10 of 37



explained that 2U was insulated from competition in part because “we believe that we’re the only

company right now that is – that goes very deep on both depth and breadth.” He also stated that 2U

was in “heavy growth mode” and was successfully investing in the long-term health of the business.

         41.      The above statements in ¶¶ 39-40 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.

         42.      On February 28, 2018, at the KeyBank Capital Markets Emerging Technology

Summit, defendant Graham claimed that student acquisition costs were well-managed. Specifically,

she stated: “[W]e manage to a ratio of lifetime revenue of a student to the total cost to acquire, and

we basically manage that to about a 3.2:1 is our target ratio.”

         43.      The above statements in ¶ 42 were materially misleading because they failed to

disclose: (i) the Company could not scale its student acquisition infrastructure efficiently and cost

effectively; and (ii) as a result, the Company’s business model was unsustainable to achieve the

promised growth.

         44.      On May 3, 2018, defendants Paucek, Graham, Mokkarala, Maeder, Stavis, Peters,

Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, Macias, and Chernis caused the Company to

issue a press release announcing its first quarter 2018 financial results. 2U increased its fiscal 2018

revenue guidance, expecting between $406.6 million and $410.6 million. At the same time, the

Company expected greater losses than previously forecast, expecting net loss between $46.6 million

and $44.7 million. The press release stated, in relevant part:

         “Our short course business has emerged as a powerful contributor to our growth story.
         When combined with the expected growth of our Graduate Program Segment, revenue
         guidance is up about $8 million over our prior guidance,” said CEO and Co-Founder
         Christopher “Chip” Paucek. “In addition, the annual number of launched graduate



                                                 10
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 11 of 37



         programs has increased substantially over the past few years and shows no signs of
         slowing down. Our pipeline also continues to be strong, giving us confidence in our
         revenue expectations in that core segment in future years.”

         45.      The same day, 2U held a conference call to discuss the financial results with analysts

and investors. During the conference call, defendant Paucek stated that 2U’s “short course business

is thriving,” that 2U was “opening up new market channels for short courses,” and that 2U had

“enough confidence in the short course business to raise full year revenue guidance significantly by

over $8 million.” Defendant Paucek also reaffirmed 2U’s commitment to its Graduate Program

approach and explained that 2U provided technology that was plainly superior to any of its

competitors:

         We’re pacing well ahead of last year on announcements and that’s on a higher target.
         But even more are coming, and it’s pretty fast and furious. I’m very pleased.

         Other companies in this space might like to argue they can compete, but our
         business model is robust for our partners and in turn for 2U. No other companies in
         the space invest like 2U. No one builds the scale like 2U. No one has a comprehensive
         approach to quality like 2U. We do a ton of work for our schools that others in the
         space simply don’t and often can’t do. And you don’t need to take my word for it. Our
         clients are saying it.

         At Investor Day, Kent Syverud, the Chancellor of Syracuse University, stated his
         strong belief that Syracuse received significant value from the investments we make
         with the portion of the rev share the 2U takes, providing world-class technology
         support and care in areas that the university shouldn’t really be focused on. And in
         doing so, we drive incredible student outcomes. But financial sustainability is also
         critical. Our long-term relationships, which are really like partnerships expressed
         through a revenue share, are producing a powerful business model for our partners
         that they simply can’t find elsewhere.

         46.      During the same call, defendant Graham proclaimed that 2U was the educational

version of “Amazon” and stated that the Company was “reinvesting to take advantage of momentum.”

Moreover, when asked whether 2U gained significant efficiencies as a result of growing its scale,

defendant Paucek: “I would argue that sort of overall ecosystem that we operate now is at scale. And

we’re seeing real benefit from that.”



                                                  11
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 12 of 37



         47.      The above statements in ¶¶ 44-46 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.

         C.       The Individual Defendants Caused the Company to Issue Materially Misleading
                  Offering Materials

         48.      On May 21, 2018 and on May 23, 2018, defendants Paucek, Graham, Maeder, Stavis,

Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, Macias, and Chernis caused 2U to file a

Preliminary Prospectus Supplement and Prospectus Supplement, respectively (the “Prospectus

Supplement”). The Prospectus Supplement consists of two parts, the Prospectus Supplement and a

Prospectus dated September 23, 2015, and incorporated by reference certain additional documents.

The Prospectus Supplement and Prospectus comprised part of a Registration Statement.                The

Registration Statement and documents incorporated therein by referenced are collectively referred to

herein as the “Offering Materials.”

         49.      The Registration Statement was signed by defendants Paucek, Graham, Maeder,

Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, Macias, and Chernis. Pursuant to

the Registration Statement and other Offering Materials, 2U completed a secondary public offering

(“SPO”) on May 25, 2018, issuing $300 million worth of shares.

         50.      The Offering Materials incorporated by reference the Form 10-K for the fiscal year

ended December 31, 2017, which had been filed with the SEC on February 27, 2018 (“2017 10-K”).

The 2017 10-K was signed by Paucek, Graham, Maeder, Stavis, Peters, Haley, Jarrett, Lewis,

Rushing, Krawcheck, Larson, Macias, and Chernis. According to the 2017 10-K, 2U’s growth

strategy was “to add graduate programs and short courses with new and existing university clients,

and increase student enrollments across our entire portfolio of offerings.” It pointed to the Company’s



                                                 12
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 13 of 37



rapid growth from its founding in 2008, stating “from one client with one program in one academic

discipline in 2008 to 24 clients with 51 programs in 23 degree verticals today, 37 of which have

launched and have students enrolled. A full listing of all 51 announced programs, including the

programs we plan to launch in 2018, can be found at investor.2u.com.”

         51.      The 2017 10-K also stated that 2U had improved its capabilities for student

acquisition, which led to increased demand and increased growth:

         Over the past decade, we have developed new and innovative tools within our platform
         to enhance the effectiveness of instructional methods and improve student outcomes
         and the student experience. During that time, we have also refined our program
         selection algorithm and improved our data-driven digital marketing capabilities
         across our ecosystem of offerings to generate increased student enrollments in a
         cost effective manner. As a result, demand for our comprehensive platform of
         integrated technology and services has increased significantly. Since 2008, we have
         expanded our university client base from one to 24 across our entire portfolio of
         offerings, increased the number of 2U-powered graduate programs from one to 37,
         and enrolled over 33,000 graduate students.

         52.      The 2017 10-K also stated, regarding student acquisition:

         Student Acquisition. Leveraging data analytics and machine learning techniques, we
         develop targeted, offering-specific digital marketing campaigns that can reach and
         engage interested and qualified prospective students in a cost-effective manner. Our
         marketing teams also develop creative assets, such as websites related to the graduate
         program and short course fields of study, and execute search engine optimization and
         paid search campaigns aimed at acquiring students cost-effectively.

         53.      The above statements in ¶¶ 50-52 were materially misleading because they failed to

disclose that, at the time of the SPO: (i) 2U’s enrollment would decline in future periods, according

to internal forecasts; (ii) the Company’s growth was unsustainable because it could not scale its

student acquisition infrastructure efficiently or cost effectively.

         54.      According to the 2017 10-K, 2U was well-positioned to “compete favorably,” as “the

market for online education offerings at nonprofit institutions matures” because of the Company’s

“expertise in marketing, student acquisition and student retention,” among other factors.




                                                  13
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 14 of 37



         55.      The above statements in ¶ 54 were materially misleading because they failed to

disclose that, at the time of the SPO: (i) 2U’s enrollment had been declining since 2017 and would

continue to deteriorate in 2018, according to internal forecasts; (ii) the Company’s marketing and

student acquisition efforts could not keep pace with the Company’s increasing number of programs;

(iii) 2U’s business model was unsustainable in an increasingly competitive market; (iv) the Company

was losing students to competing programs; and (v) as a result of the foregoing, 2U was unlikely to

“compete favorably” in the market.

         56.      Moreover, the 2017 10-K identified the following risk impacting its growth:

         We have grown rapidly and expect to continue to invest in our growth for the
         foreseeable future. If we fail to manage this growth effectively, the success of our
         business model will be compromised.

         We have experienced rapid growth in a relatively short period of time, which has
         placed, and will continue to place, a significant strain on our administrative and
         operational infrastructure, facilities and other resources. Our ability to manage our
         operations and growth will require us to continue to expand our marketing and sales
         personnel, technology team, finance and administration teams, as well as our facilities
         and infrastructure. We will also be required to refine our operational, financial and
         management controls and reporting systems and procedures. If we fail to manage this
         expansion of our business efficiently, our costs and expenses may increase more
         than we plan and we may not successfully expand our university client base, enhance
         our platform, develop new offerings with new and existing university clients, attract
         a sufficient number of qualified students in a cost-effective manner, satisfy the
         requirements of our existing university clients, respond to competitive challenges or
         otherwise execute our business plan. Accordingly, our historical revenue growth rate
         may not continue in the future.

         57.      The above statements in ¶ 56 were materially misleading because they failed to

disclose that, at the time of the SPO, this risk had already materialized. Specifically, it failed to

disclose that: (i) 2U’s enrollment had been declining since 2017 and would continue to deteriorate in

2018, according to internal forecasts; (ii) the Company’s marketing and student acquisition efforts

could not keep pace with the Company’s increasing number of programs; (iii) 2U’s business model

was unsustainable in an increasingly competitive market; (iv) the Company was losing students to



                                                 14
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 15 of 37



competing programs; and (v) as a result of the foregoing, 2U was unlikely to “compete favorably” in

the market.

         D.       The Individual Defendants Cause the Company to Continue to Issue Materially
                  Misleading Statements

         58.      On June 5, 2018, at the Robert W. Baird & Co. Global Consumer, Technology &

Services Conference, defendant Mokkarala touted 2U’s marketing capabilities, stating: The Company

uses “the best-in-class in terms of digital marketing, data and analytics, machine learning, AI, all

these tools to find the most qualified prospective students in a sustainable manner at scales that have

never been seen in higher ed before.”

         59.      Defendant Mokkarala continued:

         It’s really a needle in a haystack. There is a small community of people who are
         interested in this and finding these people and making sure we are supporting them
         through the process of both becoming a student, as well as graduating from these
         programs, is really what we bring to the table. And data and analytics are a key guide
         to getting that right.

         And we are able to find these audiences at scale with bespoke campaigns and spend
         for each university program. Like I said, all of our marketing is directed at specific
         brands, specific universities. The fact that we’re able to do this at scale across lots of
         verticals and lots of programs within each of those verticals -- we define a vertical as
         business is a vertical, law is a vertical, [indiscernible] subject area. The fact that we
         are able to do this across verticals and with lots of programs with no verticals helps
         us create a certain amount of leverage and a network effect that is super important.

                                             *       *       *

         Another thing that we bring that is unique to the table is multiprogram verticals.
         This is the notion of doing multiple programs within a given vertical. We power 12
         different MBAs across the country and now 1 in the United Kingdom with University
         College London. And each of these gives us an opportunity to build a custom higher
         education audience and leverage it in the sense that we gather a ton of data on sort of
         what this market looks like and the ability to apply that data that we gather across this
         network to the betterment of each of these individual programs. That means finding
         more students for each of these programs and improving the efficiency, which means
         you can do more of it. It’s super, super critical. . . . So multi-program verticals are a
         great way for us to grow the pie overall both for individual program as well as for
         the network.



                                                   15
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 16 of 37



         60.      The above statements in ¶¶ 58-59 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.

         61.      On June 19, 2018, Spruce Point Capital Management, LLC (“Spruce Point”) issued a

report, arguing that 2U’s programs were underperforming, including “eight of the 14 programs

launched between 2013 and 2015,” and four of the top seven programs which had reached peak or

declining enrollments. The report also challenged several aspects of 2U’s business model, claiming

that several underlying problems would adversely impact its growth expectations, including: (a) that

declining tuition costs in competing programs would put pressure on tuition for 2U’s programs,

thereby undercutting the Company’s assumption that it will reach steady state revenues of $16 million

per program; (b) that competition for students was increasing among the various online programs,

pressuring margins because 2U would be required to increase its student acquisition costs; (c) that

the Company had acquired GetSmarter in May 2017 to conceal slowing growth domestically; and (d)

2U’s SPO noted the possibility of potential future acquisitions, which raised concerns about the

Company’s organic growth prospects.

         62.      But the Individual Defendants denied the allegations. On August 2, 2018, defendants

Paucek, Graham, Mokkarala, Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck,

Larson, Macias, and Chernis caused the Company to issue a press release announcing its second

quarter 2018 financial results. Therein, 2U increased its revenue guidance for fiscal 2018, expecting

between $409.7 million and $412.2 million, and lowered the expected loss to a range of $42.7 million

to $41.5 million. The press release stated, in relevant part:

         “In the three months since our last earnings report, we’ve announced a total of eight
         new graduate programs, putting us on pace to complete our 2019 launch cohort this



                                                 16
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 17 of 37



         quarter, the earliest in 2U’s history” said CEO and Co-Founder Christopher “Chip”
         Paucek. “Ten years in, we have a proven and unparalleled track record of delivering
         for our partners and their students, which continues to drive exceptional momentum
         in both degree and short course pipeline as well as long-term contract extensions by
         existing clients.”

         63.      The same day, the Company held a conference call to discuss the financial results with

analysts and investors. In an apparent reference to the Spruce Point report, defendant Paucek stated:

“Don’t let the skeptic win. . . . 2U is creating a long-term sustainable engine of social mobility. We’re

doing it with a shared success model. When students win, the university wins, and that’s how we

win.” Indeed, purportedly underscoring the success of the model, defendant Paucek raised the “full

year revenue guidance this quarter by over $2 million. At the midpoint of the new range, we expect

year-over-year revenue growth of 43%.”

         64.      Defendant Paucek reaffirmed 2U’s commitment to its high-growth business model,

stating that he was “confident in the reacceleration over the next few years: enrollments and pipeline,”

and that 2U was well-positioned because of its superior technology over competitors. He also stated

that 2U was “scaling it at quality” and “2U has a track record of scaling enrollments that’s better than

anyone in the space.”

         65.      Moreover, defendant Paucek assured that the Company’s “marketing has gotten more

efficient. We don’t have a marketing efficiency problem.” Similarly, when asked whether the cost

to acquire students was rising, he stated that, “as we get greater scale, we are able to be more effective

there, not less.” Defendant Paucek further stated:

         And so what has happened as of late is we are starting to see contracts come to us
         either from schools that were running them themselves or from competitors. This is
         now becoming a thing, and certainly, we like it. But once again, I would emphasize
         that, regardless of the sort of notion of the competition ultimately, when we power a
         program, we scale it, and we do it equality.

         So it’s not just about being big, it’s being good. And we do both. And to do that, you
         have to invest. And we invest heavily in this full system, that I just don’t think



                                                  17
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 18 of 37



         anybody is close to comparable. So net-net, we feel really good about our competitive
         position.

                                            *      *       *

         Now we happen to think that this model provides long-term sustainability. We think
         it provides a program that runs sufficiently on its own, not being subsidized either by
         the campus program or by an outside entity of some kind. And so we do indeed like
         our model.

         66.      Moreover, defendant Paucek dismissed concerns about 2U’s organic growth. He

stated that domestic graduate programs (“DGPs”) were the “organic growth engine” of 2U, stating:

         We recently updated our long-term DGP target to 250 programs. But the important
         part is what that 250 number represents, somewhere around 80,000 to 85,000
         conferrals per year. To set the stage, there are thousands of college and universities
         in the United States, and the Department of Ed identifies over 1,700 verticals. There’s
         obviously a lot of program options. It’s early days.

         67.      The above statements in ¶¶ 62-66 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.

         68.      On September 13, 2018, at the BMO Capital Markets Back to School Conference,

defendant Paucek reiterated:

         One of the parts of the most recent [short] report that was the most untrue is that we
         weren’t – we’ve not been able to maintain our economies and that somehow the world
         will come crashing down. Sorry, it’s just not accurate. We’ve done a good job
         convincing our partners that we’re creating newer schools, that we’re creating value.
         Well, how do we do that? We’re showing them the value that’s been created from the
         older schools.

         69.      The above statements in ¶ 68 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.



                                                 18
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 19 of 37



         70.      On November 5, 2018, defendant Paucek, Graham, Mokkarala, Maeder, Stavis,

Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, Macias, and Chernis caused the Company

to issue a press release announcing its third quarter 2018 financial results and revised guidance for

fiscal 2018. The press release stated, in relevant part:

         “Strong year-over-year growth combined with our stepped-up program launch
         targets for 2019, 2020 and 2021, have put 2U on the path to $1.0 billion in revenue,
         which we expect to hit in a little over three years,” Co-Founder and CEO Christopher
         “Chip” Paucek said. “Higher education is fully embracing the power of online, and
         2U’s size, scale and track record put us in the pole position to seize new growth
         opportunities and further solidify our market leadership globally.”

                                             *      *       *

         Financial Outlook

         Based on information available as of today, 2U is issuing the following guidance for
         fourth quarter and full-year of 2018. This guidance assumes foreign exchange rates as
         of September 30, 2018, including 14.14 for U.S. dollar/South African rand and 0.7675
         for the U.S. dollar/British pound.




         71.      The same day, 2U held a conference call to discuss the financial results with analysts

and investors. During the call, defendant Paucek claimed that 2U would continue to grow as the

Company invested in expanding 2U’s university partners, developing new content, and attracting

students. Defendant Paucek stated:


                                                  19
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 20 of 37



         Now looking ahead to 2019. We’re expecting consolidated revenue growth of 33.2%
         at the midpoint of our range. We’re pleased with the resiliency of our grad portfolio
         and the power of our short course business, resulting in the type of expected growth
         that puts us in rarefied air among software companies. Look, it isn’t common that
         a company keeps growing north of 30% off of a base of over $400 million in revenue.
         We said in the past that we expect to keep revenue growth above 30% for the
         “foreseeable future”. We’re now confident enough in the overall portfolio and the
         strength of the pipeline to put a timeline on it. We think we can keep consolidated
         revenue growth above 30% for at least the next 5 years. Based on these current
         growth expectations, 2U expects to hit $1 billion in revenue in a little over 3 years.
         That used to be a long-range goal. Now it’s right in front of us. We can see it. You’ll
         hear more about the path to $1 billion in the coming quarters.

                                             *      *       *

         We signed all of the programs for our initial 2019 target much earlier than for previous
         years. And due to the strength of the pipeline, we increased our annual launch targets
         for the next 3 years. Competition is and always will be relevant, but we believe
         increased adoption is an opportunity for us, not a challenge. We’re winning. Higher
         education as a whole is fully embracing online education. They’re realizing this is
         something they need to do and do it soon. Our current partners are asking us for more,
         and it’s clear to me, we need to be in a position to say yes.
         72.     Defendant Graham also noted the additional spend on marketing to drive enrollment.

She stated:

         I’d like to point out that the 2019 margin declines we expect to incur to fund additional
         investments in marketing, and to a lesser extent, in technology improvements and
         content scaling, represent only a small portion of the year-over-year revenue growth
         we expect to generate in 2019.

         At the midpoint to the full year revenue and adjusted EBITDA ranges we’ve provided,
         it implies that we will invest only slightly more than 6.5% of our expected 2019 year-
         over-year revenue increase in rightsizing our marketing spend, making a significant
         technology transition, matching course production to our increasing launch cadence
         and driving continued growth in quality in years to come.

         I’ll also note that these additional expenditures have no impact on our belief that
         our current business plan is fully funded.

                                             *      *       *

         I want to reiterate that nothing about what we’re talking about in terms of margins
         or in terms of additional investment in 2019 in any way has us believe that we’re not
         fully funded through self-sustaining on our current business model.




                                                  20
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 21 of 37



         73.      The above statements in ¶¶ 70-72 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.

         74.      On February 25, 2019, the Individual Defendants caused the Company to issue a press

release announcing its fourth quarter and full year 2018 financial results, as well as guidance for fiscal

2019. The press release stated, in relevant part:

         “The strength and resilience of 2U’s business is clear from our 2018 fourth quarter
         and full-year results, and reflects the continued expansion and increasing diversity of
         our degree and short course portfolios, both domestically and internationally,” Co-
         Founder and CEO Christopher “Chip” Paucek said. “Our commitment to investing in
         sustained growth not only sets 2U apart in the education technology industry, but will
         allow us to better meet the evolving needs of our partners and the marketplace.”

                                             *      *       *

         Financial Outlook

         Based on information available as of today, 2U is issuing the following guidance for
         first quarter and full-year of 2019. This guidance assumes foreign exchange rates as
         of December 31, 2018 for the U.S. dollar/South African rand and the U.S.
         dollar/British pound.




         75.      The same day, 2U held a conference call to discuss the financial results with analysts

and investors. During the call, defendant Paucek affirmed that “[2U’s] business is resilient, it’s

diversified, and it’s growing.” He also reaffirmed that “the company is fully funded,” and defendant


                                                  21
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 22 of 37



Graham explained that the Company’s revenue was on track to further grow, from $411.8 million in

fiscal 2018 to $546.6 to $550.8 million in fiscal 2019.

         76.      Defendant Paucek added:

         Our diversified grad portfolio is strong. You can see the power of the portfolio at
         work in the additional disclosures we shared at the end of the year, including our
         cohort margins and our list of grad programs by annual new student enrollment. Both
         can be found in our earnings deck. Cathy will address cohort margins in her section.
         I’ll cover the list of top grad programs by annual new student enrollment now.

         As we did last year, we’ve again expanded the list by 5 spots, this time from 15
         programs to 20 programs. We believe the expanded list better demonstrates the
         progress of our newer programs and the strength of the overall portfolio. While we
         don’t give the exact enrollment numbers, that’s the partners’ call, I can share that the
         entire top 20 is above 200 new student enrollments and so are some of the programs
         outside of the top 20. Notably, there’s a program from every single cohort in the top
         20. Mature programs continue to enroll new students. Newer programs are scaling
         well, and the 2018 cohort continues to be excellent. In fact, 7 programs on the list were
         launched in the past 2 years. Let that land for a second. 7. So much for the theory that
         all of the new ones will be small and suboptimal.

         We’re not only seeing strength across our cohorts, but across verticals. There are 10
         verticals represented on the list. 10. It’s also across geographies. There are programs
         from every major region of the U.S. We told you verticals matter and geography
         matters. Our . . . expanding selection of programs continues to drive growth in the
         grad segment.

                                             *      *       *

         This is my 5th year as a public company CEO. I can easily say last quarter was the
         most complicated we had. It was a whirlwind. But this whirlwind was not related to
         fundamental issues with our business model or overstated fears of competitive
         pressures.

         77.      Defendant Graham similarly pointed to “higher margin[s]” in more mature cohorts as

a “significant part of our decision to expand marketing spend and take somewhat lower margins for

2019 to attract additional students and drive additional revenue.” She further stated that historical

data and industry trends “validate[d]” the growth strategy, stating in relevant part:

         What we’re seeing now across all our program cohorts strongly validates the typical
         program economic life cycle we’ve consistently discussed with you and makes us



                                                  22
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 23 of 37



         very comfortable that to drive growth, increasing our investments in both new
         program launches and current program marketing are wise strategic decisions.

                                             *      *       *

         But despite that cautionary note, we remain excited and energized by the opportunity
         we have in front of us, not only for 2019 but beyond. Our revenue and adjusted
         earnings measure expectations for the year are up, but more importantly, we remain
         confident in our ability to continue delivering 30%-plus top line growth, get to $1
         billion in revenue within 3 years and leverage a business model that we’ve proven
         can deliver profitability as programs mature.

                                             *      *       *

         So kind of what we have said is that you shouldn’t think of this as being a continual
         degradation of margins on a year-over-year and continuing basis. This is kind of
         getting us back onto the right glide path from where such a number of our programs
         should be. And I can’t tell you, at this point, whether 2020 will sort of flatten out in
         margin or step up a little. But over time, I would say that our intention is to return to
         the kind of patterns that we had been seeing, which is you will see slow and – slow
         but perhaps steady increases in margin over time as we move towards steady state.
         You should keep in mind that for us, margins are, in many ways, a matter of choice
         as to how much investment we’re making in growth, and I just want you guys to
         remember that, that this is very much within our control based on how quickly we
         decide to grow and what opportunities there are in front of us.

         78.      The above statements in ¶¶ 74-77 were materially misleading because they failed to

disclose: (i) 2U’s enrollment would decline in future periods, according to internal forecasts; (ii) the

Company could not scale its student acquisition infrastructure efficiently and cost effectively; and

(iii) as a result, the Company’s business model was unsustainable to achieve the promised growth.

         79.      On April 8, 2019, the Individual Defendants caused 2U to announce that it would

acquire Trilogy, an adult focused online educational company, for $750 million in cash and stock. In

connection with the announcement, defendant Paucek represented: “We expect the addition of

Trilogy to accelerate our path to $1 billion in revenue by one year from 2022 to 2021 . . . .”




                                                  23
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 24 of 37



         E.       The Truth Begins to Emerge

         80.      On May 7, 2019, 2U reported disappointing first quarter 2019 financial results and

lowered the Company’s revenue guidance by $13 million compared to prior guidance. The press

release stated, in pertinent part:

         Financial Outlook

         Based on information available as of today, 2U is issuing the following guidance for
         second quarter and full-year of 2019. This guidance assumes foreign currency
         exchange rates as of March 31, 2019 for the U.S. dollar/South African rand and the
         U.S. dollar/British pound. . . .




         2U expects that of the revenue it recognizes in the second half of 2019, approximately
         48% will be recognized in the third quarter.

         Note that 2U’s previously announced intention to increase marketing spend in the first
         half of 2019 is reflected in this guidance and has the effect of driving larger second
         quarter losses than would be expected under typical performance patterns.

         Further note that cost seasonality in the second and fourth quarters typically reduces
         margins in the first half of each year and improves margins in the second half of each
         year, so second-half margins should not be viewed as being a run rate for the first half
         of the following year.

         81.      The same day, 2U held a conference call during defendant Paucek acknowledged that

he should have “taken some air out of the balloon” on 2U’s growth story. Defendant Graham

attributed the lowered revenue guidance to “some decline in expected graduate program enrollments

beginning in the second quarter and continuing through the rest of the year.”



                                                  24
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 25 of 37



         82.      On this news, the Company’s share price fell $15.16, over 25%, to close at $44.77 per

share on May 8, 2019, on unusually heavy trading volume.

         83.      However, during the same call, defendant Paucek assured that “2U is still very much

a growth story” and that he saw no “challenges . . . attributable to weakness in [the Company’s]

efficiency at the top of the funnel.” Rather, he explained the declining enrollment was caused by

three factors, purportedly beyond the Company’s control:

         Number one, our partners are getting more selective, which impacts admit rate;
         number two, we’re seeing more pressure mid-funnel on the rate at which prospective
         students are submitting their applications for review; and number three, we’re seeing
         some slowness in the 2019 cohort, most importantly, one of our largest projected
         programs for the 2019 cohort had its launch date slip to later in the year for reasons
         beyond the control of the school and 2U.

         84.      He also stated that the Company “continue[s] to see programs across the portfolio

scale toward our target ranges for new student enrollments. We still firmly believe in our runway of

250 DGPs. Pipeline for those programs is strong.” Defendant Paucek also reiterated that “we aren’t

seeing any declines in front-end marketing efficiency.”

         85.      On July 30, 2019, 2U issued a press release in which it disclosed that costs had

ballooned, forcing the Company to abandon its growth plans and reducing its fiscal 2019 guidance.

The Company’s expected net loss for fiscal 2019 had increased by $70 million and would represent

a 300% year-over-year increase. The press release stated, in relevant part:

         “With the close of our Trilogy acquisition, 2U’s business is evolving to better meet
         marketplace demand and the transforming needs of our university partners and
         lifelong learners,” Co-Founder and CEO Christopher “Chip” Paucek said. “As we
         deliver our full portfolio of educational offerings to new and existing partners, we are
         also setting 2U on a defined path to profitability by tempering short-term growth
         projections and leveraging our scale to drive greater operational efficiencies across the
         business.”




                                                  25
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 26 of 37



                                             *       *       *
          Financial Outlook

          Based on information available as of today, 2U is issuing the following guidance for
          the third quarter and full-year of 2019. This guidance assumes foreign currency
          exchange rates as of June 30, 2019 remain constant, including the U.S. dollar/South
          African rand and the U.S. dollar/British pound.




          The revenue reflected in this guidance includes a deferred revenue fair value purchase
          accounting adjustment related to the Trilogy acquisition. Adding back revenue
          eliminated as a part of purchase accounting, our revenue guidance ranges would be
          $153.6 million to $158.6 million and $576.9 million to $586.9 million for the third
          quarter and full year, respectively.

          In giving third quarter and full-year guidance, the Company’s expectations for the
          fourth quarter are implied. Note that the cost seasonality driven by reduced marketing
          spend during the holiday period in the fourth quarter typically improves margins in
          that quarter; fourth quarter margins therefore should not be viewed as a run rate for
          the first quarter of the following year.

          86.     The same day, 2U held a conference call to discuss these financial results with analysts

and investors. During the call, the Company “moderat[ed its] outlook for the business in the short

term.” Specifically, “[e]xcluding the expected financial impact of Trilogy, this implies a step down

in revenue expectations for the rest of the business.” Moreover, to compete in an increasingly

saturated online education market, 2U would undergo substantial adjustment. Defendant Paucek

stated:

          Today, the online education market is evolving. Secular forces are pushing more
          schools online. Indeed, it’s becoming obvious that all schools are going online. We’re


                                                   26
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 27 of 37



         calling it the mainstreaming of online education. We believe this represents a new
         reality in the marketplace and requires us and others to adjust to it. We also believe
         that this new reality is one that 2U is uniquely positioned to benefit from due to our
         size and comprehensive product set. So we’re adjusting our executional model against
         the dynamic of this mainstreaming of online education in a way that meets this new
         market dynamic.

         Competition for students has increased. Programs will be slightly smaller than they
         were in the past, but the scale benefits of 2U’s overall operating model, a combination
         of 2UOS and products across the career curriculum continuum become even more
         important as more schools come online.

         87.      On this news, the Company’s stock price fell $23.70, or 65%, to close at $12.80 per

share on July 31, 2019, on unusually heavy trading volume.

         F.       Defendants Paucek, Haley, and Lewis Sold Nearly $27 Million in 2U Stock While
                  in Possession of Material Non-Public Information

Paucek

         88.      Defendant Paucek was CEO and a director and, as set forth herein, possessed material

non-public information regarding 2U’s business condition and model. Defendant Paucek consciously

acted to exploit his knowledge by selling over $22 million of 2U stock to his substantial benefit, as

follows:

                       Date          Shares Sold        Price      Proceeds
                       04/16/2018    193,544            $82.72     $16,010,408
                       09/10/2018    75,000             $84.42     $6,331,710
                                     268,544                       $22,342,118

         89.      Defendant Paucek thus used his fiduciary position to enrich himself and failed to

discharge his duties by causing the Company to candidly reveal the truth about the business condition.

Haley

         90.      Defendant Haley was a director and, as set forth herein, possessed material nonpublic

information regarding 2U’s business condition and model. Defendant Haley consciously acted to

exploit his knowledge by selling nearly $4 million of 2U stock to his substantial benefit, as follows:




                                                   27
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 28 of 37



                       Date             Shares Sold        Price      Proceeds
                       03/07/2018       45,000             $88.67     $3,990,000
                                        45,000                        $3,990,000

         91.      Defendant Haley thus used his fiduciary position to enrich himself and failed to

discharge his duties by causing the Company to candidly reveal the truth about the business condition.

Lewis

         92.      Defendant Lewis was a director and, as set forth herein, possessed material nonpublic

information regarding 2U’s business model and condition. Defendant Lewis consciously acted to

exploit his knowledge by selling nearly $1 million of 2U stock to his substantial benefit, as follows:

                       Date             Shares Sold        Price      Proceeds
                       06/14/2018       10,393             $95.74     $995,026
                                        10,393                        $995,026

         93.      Defendant Lewis thus used his fiduciary position to enrich himself and failed to

discharge his duties by causing the Company to candidly reveal the truth about the business condition.

VI.      DAMAGES TO THE COMPANY

         94.      As a direct and proximate result of the Individual Defendants’ conduct, 2U has been

seriously harmed and will continue to be. Such harm includes, but is not limited to:

                  a)        Legal fees incurred in connection with the Securities Class Action;

                  b)        Any funds paid to settle the Securities Class Action; and

                  c)        Costs incurred from compensation and benefits paid to the defendants who

have breached their duties to 2U.

         95.      In addition, 2U’s business, goodwill, and reputation with its business partners,

regulators, and shareholders have been gravely impaired. The Company still has not fully admitted

the nature of its false statements and the true condition of its business. The credibility and motives

of management are now in serious doubt.




                                                      28
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 29 of 37



         96.      The actions complained of herein have irreparably damaged 2U’s corporate image and

goodwill. For at least the foreseeable future, 2U will suffer from what is known as the “liar’s

discount,” a term applied to the stocks of companies who have been implicated in illegal behavior

and have misled the investing public, such that 2U’s ability to raise equity capital or debt on favorable

terms in the future is now impaired.

VII.     DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         97.      Plaintiff brings this action derivatively in the right and for the benefit of 2U to redress

injuries suffered, and to be suffered, by 2U as a direct result of breaches of fiduciary duty by the

Individual Defendants, contribution for violations of Section 10(b) of the Exchange Act, and insider

trading (i.e. Brophy claim). 2U is named as a nominal defendant solely in a derivative capacity. This

is not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

         98.      Plaintiff will adequately and fairly represent the interests of 2U in enforcing and

prosecuting its rights.

         99.      Plaintiff has continuously been a shareholder of 2U at times relevant to the

wrongdoing complained of and is a current 2U shareholder.

         100.     When this action was filed, 2U’s Board of Directors consisted of defendants Paucek,

Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, Macias, and Maybank.

Plaintiff did not make any demand on the Board to institute this action because such a demand would

be a futile, wasteful, and useless act, as set forth below.

Defendant Paucek

         101.     Paucek serves as 2U’s CEO, and therefore is not independent under NYSE listing

rules. As an employee, Paucek derives substantially all of his income from his employment with 2U,

thus could not disinterestedly consider a demand for action that might require him to sue the directors

that control his continued employment and/or fellow members of management with whom he works


                                                    29
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 30 of 37



on a day-to-day basis. Paucek personally issued the misleading statements alleged herein. As a

result, Paucek would be interested in a demand regarding his own wrongdoing, and demand is futile

as to him.

Defendants Stavis, Peters, Lewis, and Maybank

         102.     Stavis, Peters, Lewis, and Maybank served as the members of the Audit Committee at

relevant times. As such, they are responsible for the effectiveness of the Company’s internal controls,

the integrity of its financial statements, and its compliance with laws and regulations. In their

capacities as Audit Committee members, Stavis, Peters, Lewis, and Maybank reviewed and approved

the disclosures regarding the Company’s student acquisition costs and enrollment numbers. As

alleged herein, Stavis, Peters, Lewis, and Maybank failed to ensure the integrity of the Company’s

internal controls, allowing the materially misleading statements to be disseminated in 2U’s SEC

filings and other disclosures. Thus, Stavis, Peters, Lewis, and Maybank breached their fiduciary

duties and are not disinterested, and demand is excused as to them.

Defendants Paucek, Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck,
Larson, and Macias

         103.     Paucek, Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson,

and Macias served on the Board before the Company’s SPO and knew of the material adverse trends

impacting the Company’s Graduate Division, which accounted for the majority of 2U’s revenues and

profits. They signed the Registration Statement and 2017 10-K and knew that these documents

omitted these material adverse trends. As a result, Paucek, Maeder, Stavis, Peters, Haley, Jarrett,

Lewis, Rushing, Krawcheck, Larson, and Macias are defendants in the Securities Class Action and

face a substantial risk of liability. As such, they are not disinterested, and demand is excused as to

them.




                                                 30
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 31 of 37



         104.     Demand is also excused as to Paucek, Maeder, Stavis, Peters, Haley, Jarrett, Lewis,

Rushing, Krawcheck, Larson, and Macias because they permitted the pervasive issuance of

misleading statements regarding 2U’s core business. In the discharge of their obligations as directors,

Paucek, Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, and Macias were

required to, and did, inform themselves of material business trends regarding 2U’s core operations

and business. They nevertheless permitted the Company to misrepresent the state of 2U’s business,

knowing that the Company’s public representations were not accurate. As a result, Paucek, Maeder,

Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck, Larson, and Macias face a substantial

likelihood of liability and could not disinterestedly consider a demand for action.

Defendants Paucek, Maeder, Stavis, Peters, Haley, Jarrett, Lewis, Rushing, Krawcheck,
Larson, Macias, and Maybank

         105.     Demand is also excused as to the Brophy claim against defendants Paucek, Haley, and

Lewis for similar reasons. Defendants Maeder, Stavis, Peters, Jarrett, Lewis, Rushing, Krawcheck,

Larson, Macias, and Maybank could not disinterestedly consider a demand to investigate and take

action in connection with the improper insider selling of Paucek, Haley, and Lewis because were they

to conclude that Paucek, Haley, and Lewis had sold 2U stock while in possession of undisclosed,

material, negative information about 2U’s stock, they would be conceding that material negative

information was undisclosed related to 2U’s core business. As directors of a corporation operating

in a highly regulated industry, Maeder, Stavis, Peters, Jarrett, Lewis, Rushing, Krawcheck, Larson,

Macias, and Maybank, are inferred to have actual knowledge of material information related to the

Company’s core business, and so suit against Paucek, Haley, and Lewis for improper stock sales

under Delaware law would operate as a concession that Maeder, Stavis, Peters, Jarrett, Lewis,

Rushing, Krawcheck, Larson, Macias, and Maybank had also breached their fiduciary duties.




                                                 31
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 32 of 37



                                               COUNT I
                           Against All Defendants for Breach of Fiduciary Duty

         106.     Plaintiff incorporates by reference and realleges each and every allegation contained

above, as though fully set forth herein.

         107.     Each Individual Defendant owes and owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of 2U’s business and affairs,

particularly with respect to issues as fundamental as public disclosures.

         108.     The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company. The Individual Defendants

intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and

interests of 2U.

         109.     In breach of their fiduciary duties owed to 2U, the Individual Defendants willfully

participated in and caused the Company to expend unnecessarily its corporate funds, rendering them

personally liable to the Company for breaching their fiduciary duties.

         110.     In particular, the Individual Defendants knowingly or recklessly made untrue

statements and/or permitted the Company’s public filings, disclosures, and statements to misleadingly

report revenue and the Company’s overall prospects.

         111.     As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, 2U has sustained and continues to sustain significant damages. Including direct

monetary damages, exposure to liability from securities litigation and a loss of goodwill in the capital

markets. As a result of the misconduct alleged herein, defendants are liable to the Company.

                                                 COUNT II
                        (Against Paucek, Graham, and Mokkarala for Contribution
                       For Violations of Sections 10(b) and 21D of the Exchange Act)




                                                   32
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 33 of 37



         112.     Plaintiff incorporates by reference and realleges each and every allegation contained

above, as though fully set forth herein.

         113.     Defendants Paucek, Graham, and Mokkarala are named as defendants in the related

Securities Class Action. The conduct of these Defendants, as described herein, has exposed the

Company to significant liability under various federal and state securities laws by their disloyal acts.

         114.     2U is named as a defendant in related securities class actions that allege and assert

claims arising under § 10(b) of the Exchange Act. The Company is alleged to be liable to private

persons, entities and/or classes by virtue of many of the same facts alleged herein. If 2U is found

liable for violating the federal securities laws, the Company’s liability will arise in whole or in part

from the intentional, knowing, or reckless acts or omissions of all or some of the Defendants as

alleged herein, who have caused the Company to suffer substantial harm through their disloyal acts.

The Company is entitled to contribution and indemnification from these Defendants in connection

with all claims that have been, are, or may be asserted against the Company by virtue of their

wrongdoing.

         115.     As officers, directors and otherwise, Defendants Paucek, Graham, and Mokkarala had

the power or ability to, and did, control or influence, either directly or indirectly, 2U’s general affairs,

including the content of its public statements, and had the power or ability to directly or indirectly

control or influence the specific corporate statements and conduct that violated § 10(b) of the

Exchange Act and SEC Rule 10b-5.

         116.     Defendants Paucek, Graham, and Mokkarala are liable under § 21D of the Exchange

Act, which governs the application of any private right of action for contribution asserted pursuant to

the Exchange Act.




                                                   33
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 34 of 37



         117.     Defendants Paucek, Graham, and Mokkarala have damaged the Company and are

liable to the Company for contribution.

         118.     No adequate remedy at law exists for Plaintiff by and on behalf of the Company.

                                              COUNT III
                       Against Defendants Paucek, Haley, and Lewis – Brophy Claim

         119.     Plaintiff incorporates by reference and realleges each and every allegation contained

above, as though fully set forth herein.

         120.     As alleged above, defendants Paucek, Haley, and Lewis are fiduciaries of 2U,

possessed material, non-public information of 2U, and used that information to improperly profit

from sales of 2U stock. When Paucek, Haley, and Lewis directed the stock sales set forth above, they

were motivated to do so, in whole or in part, by the substance of the material, non-public information

they possessed, and they acted with scienter.

         121.     When Paucek, Haley, and Lewis sold their 2U stock, they knew that the investing

public was unaware of the negative material information that they possessed. They also knew that if

the information were disclosed, the market price of 2U stock would be significantly lower. Paucek,

Haley, and Lewis timed their stock sales to take advantage of the investing public’s ignorance of the

concealed material facts and obtain a higher price for the stock they sold. They thereby benefitted by

misappropriating 2U’ non-public information.

         122.     Plaintiff, on behalf of 2U, has no adequate remedy at law.

                                        PRAYER FOR RELIEF

         WHEREFORE, plaintiff, on behalf of 2U, demands judgment as follows:

         A.       Declaring that plaintiff may maintain this action on behalf of 2U and that plaintiff is

an adequate representative of the Company;




                                                   34
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 35 of 37



         B.       Against all of the defendants and in favor of the Company for the amount of damages

sustained by the Company as a result of the defendants’ breaches of fiduciary duties, waste of

corporate assets, and unjust enrichment;

         C.       Declaring that Defendants have breached and/or aided and abetted the breach of their

fiduciary duties to 2U;

         D.       Directing 2U to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect 2U and its

stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote, resolutions for amendments to the Company’s Bylaws or

Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote of the following corporate governance policies:

                  1.     a proposal to strengthen the Company’s controls over financial reporting;

                  2.     a proposal to strengthen the Board’s supervision of operations and develop and

implement procedures for greater stockholder input into the policies and guidelines of the Board;

                  3.     a proposal to strengthen 2U’s oversight of its disclosure procedures;

                  4.     a provision to control insider transactions; and

                  5.     a provision to permit the stockholders of 2U to nominate at least three

candidates for election to the Board;

         E.       Extraordinary equitable and/or injunctive relief as permitted by law, equity, and state

statutory provisions sued hereunder, including attaching, impounding, imposing a constructive trust

on, or otherwise restricting the proceeds of defendants’ trading activities or their other assets so as to

assure that plaintiff on behalf of 2U has an effective remedy;




                                                   35
4819-2304-1224, v. 3
           Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 36 of 37



         F.       Awarding to 2U restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

         G.       Awarding to plaintiff the costs and disbursements of the action, including reasonable

attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

         H.       Granting such other and further relief as the Court deems just and proper.

                                            JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.



Dated: August 21, 2020                          /S/
                                                ANDREW RADDING, Bar No. 00195
                                                Adelberg, Rudow, Dorf & Hendler, LLC
                                                7 St. Paul Street, Suite 600
                                                Baltimore, Maryland 21202
                                                Telephone:        (410) 986-0824
                                                Facsimile:        (410) 986-082
                                                E-mail:           aradding@adelberg.com


                                                GLANCY PRONGAY & MURRAY LLP
                                                Benjamin I. Sachs-Michaels
                                                712 Fifth Avenue
                                                New York, New York 10019
                                                Telephone: (212) 935-7400
                                                E-mail: bsachsmichaels@glancylaw.com

                                                               -and-

                                                Robert V. Prongay
                                                Pavithra Rajesh
                                                1925 Century Park East, Suite 2100
                                                Los Angeles, California 90067
                                                Telephone: (310) 201-9150
                                                E-mail: rprongay@glancylaw.com

                                                Counsel for Plaintiff Thomas Lucey




                                                  36
4819-2304-1224, v. 3
DocuSign Envelope ID: A9C1C819-664F-43F9-A873-09005BC0DCB5
                      Case 1:20-cv-02424-GLR Document 1 Filed 08/21/20 Page 37 of 37



                                                        VERIFICATION

                     I, Thomas Lucey, do hereby verify that I am a holder of common stock of 2U, Inc., and

            was a holder of such common stock at the time of the wrongs complained of in the foregoing

            Verified Shareholder Derivative Complaint (“Complaint”). I have authorized the filing of the

            Complaint. I have reviewed the Complaint. All of the averments contained in the Complaint

            regarding me are true and correct upon my personal knowledge and, with respect to the remainder

            of the averments, are true and correct to the best of my knowledge, information, and belief.

                     I declare under penalty of perjury that the foregoing is true and correct.



                     8/5/2020
            Date:                                            _____________________
                                                             Thomas Lucey
